Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-10 are under examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 13 August 2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because:
Figure 1, number 4 should read “Enzymatic” instead of “Enzimatic”.  
Figure 1, number 5 should read “Hydrolyzed” instead of “Hydrolized”
Figure 1, number 9 should read “Shaped” instead of “Shapen”
Figure 1, number 12 should read “Celsius” instead of “Celcius”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0022] line 1, “eight” should read “eighth”
Paragraph [0022] line 2, “weighted” should read “weighed”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “between 50 and 60 degrees” but does not specify if the temperatures are in degrees Fahrenheit or degrees Celsius.  It is unclear which temperature scale should be used for the enzymatic treatment method step, which renders the claim indefinite.  For the purpose of examination, it will be interpreted as degrees Celsius consistent with the specification at [0017].  
Claims 2-4 and 6-8 recite the limitation "the treated raw material."  The antecedent basis for this limitation in the claims is unclear.  One of ordinary skill in the art would be unable to determine if "the treated raw material” of claims 2-4 and 6-8 refers to "the treated raw material” of claim 1 after the step of draining the tank and adding acid or to "the treated raw material” of claim 1 after the step of drying and grinding.  For the purpose of examination, "the treated raw material” will be interpreted as "the treated raw material” of claim 1 after the step of draining the tank and adding acid.
Claim 9 recites the limitation "the dried material."  The antecedent basis for this limitation in the claim is unclear.  One of ordinary skill in the art would be unable to determine if "the dried material" of claim 9 refers to the material produced after the drying step of claim 1 or the material produced after the drying step of claim 9. For the purpose of examination, "the dried material" will be interpreted as the material produced after the drying step of claim 9. 
Claims 2, 6 and 7 require a cutting step which takes place after the grinding step of claim 1.  One of ordinary skill in the art would not be able to reasonably discern how to cut a material that has already been ground, therefore these claims are rendered indefinite.  For the purpose of examination, it will be interpreted that all cutting steps take place without the previous grinding step.  
Claims 5 and 10 are included in the rejection because they depend from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mendal (US 2014/0048018 A1 DEGRADABLE ANIMAL CHEW TOY AND METHOD OF MAKING SAME) in view of Sanatan (Sanatan et al. Characterization of a chemostable serine alkaline protease from Periplaneta americana. BMC Biochem. 2013;14:32. Published 2013 Nov 14. doi:10.1186/1471-2091-14-32) and Axelrod (US 2011/0283955 A1 ANIMAL CHEW FORMED OF INTERWOVEN STRIPS OF EDIBLE RESIN).  
Regarding claims 1, 3, and 4, Mendal teaches a process of making a pet chew from a split bovine hide (abstract) by loading hides into a mixing drum and washing with water, subsequently adding ammonium sulfate and sodium bisulfate (both acids) to the drum to obtain a pH level between 8.5 and 9, adding the enzyme pancreatic trypsin, washing the hide in the enzyme solution for 45 minutes, draining the enzyme solution from the drum and subsequently shaping and drying the pet chews [0080]. The instant spec teaches trypsin is an enzyme that can be used for hydrolysis of collagen [0014].   The pH range of Mendal, between 8.5 and 9, falls within the instantly claimed range of “a pH level between 8 and 9.”
Mendal does not disclose a temperature range between 50 and 60 degrees Celsius, adding acid until the pH level is below 4 to stop hydrolysis, or grinding the rawhide material.  
Sanatan, in the field of enzymatic hydrolysis, teaches that protease is a catalyst for the hydrolysis of proteins (page 1, Background) and the optimal temperature for enzymatic activity of protease is 60oC (page 4,Temperature optima and stability and Figure 3A). Sanatan further teaches that the enzymatic activity of protease falls off significantly at a pH below 4 (Figure 2A).  
Axelrod, also in the field of rawhide chew toys for animals, teaches rawhide for animal chew toys, wherein after processing steps the rawhide may be chopped or ground into small particles or powder [0019] which can allow for the addition of flavorants or nutrients to be compounded with the rawhide [0020].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the rawhide processing steps of Mendal with the enzyme activity temperature and low pH levels of Sanatan in order to optimize the temperature for the enzyme reaction and then stop the enzyme reaction by adding acid to lower the pH below 4 to obtain a rawhide product with the desired amount of hydrolysis.  
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further processed the treated rawhide material of modified Mendal by the grinding step of Axelrod in order to obtain a rawhide product that can easily be mixed with additional flavorants or nutrients to increase the palatability and health benefits of the rawhide product.  
Regarding claim 2, Mendal further teaches that the rawhide material is capable of being cut into pieces [0053].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cut the rawhide material into pieces in the shape of an animal chew product in order to produce a product appealing to animals.
Regarding claims 5-7, Mendal does not disclose drying the treated raw material in an oven, cutting the treated raw material into strips and forming into a shaped animal chew product.
Axelrod teaches rawhide material where the moisture is removed by drying in an oven or tunnel [0022] and where the rawhide is cut into strips for weaving into an animal chew product [0018]. Axelrod further teaches that animal chew products may provide a number of benefits, including cleaning action for teeth and exercise for gums. Chewing may also reduce the bacteria that may be present in an animal's mouth which may aid in reducing infections, kidney disease or heart disease [0002]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mendal, Sanatan and Axelrod, as pertaining to claim 1, with the drying cutting and shaping steps of Axelrod in order to produce a dry, cut and shaped animal chew product to able to provide the benefits of cleaning action for teeth, exercise for gums, and reducing bacteria present in an animal's mouth which may aid in reducing infections, kidney disease or heart disease. 
Regarding the limitation in claim 5 to dry the rawhide product “for a predetermined period of time,” while Axelrod does not disclose a length of time for drying the rawhide material in an oven, any length of time would satisfy the limitation of the instant claims.  Therefore, the method step of drying in an oven, regardless of length of time, meets the claim limitation.  
Regarding claim 8, Mendal further teaches the rawhide material soaked overnight in a solution comprising water and salt [0080], where salt is added to enhance flavor [0032].  This meets the claim limitation of “apply a basting solution to the treated raw material for added aroma and/or flavor” because soaking the rawhide material in the salt and water solution is considered basting, and salt is known in the art to add flavor and palatability to food products.  
Regarding claims 9-10, Mendal further teaches the rawhide material soaked overnight in a solution comprising water and salt followed by drying [0080].  This meets the claim limitations “submerging the dried material in a basting solution for added aroma and/or flavor” and “wherein the dried product is basted to enhance the flavor and palatability for an animal chew product” because soaking the rawhide material in the salt and water solution is considered basting, and salt is known in the art to add flavor and palatability to food products.
 Mendal does not disclose using an oven for drying the treated rawhide material. 
Axelrod teaches rawhide material where the moisture is removed by drying in an oven or tunnel [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the basting and drying method of Mendal, with the oven of Axelrod in order to produce a dry animal chew product of a hardness level desirable to animals.  
Regarding the limitation in claims 9 and 10 to dry the rawhide product “for a predetermined period of time,” while Axelrod does not disclose a length of time for drying the rawhide material in an oven, any length of time would satisfy the limitation of the instant claims.  Therefore, the method step of drying in an oven, regardless of length of time, meets the claim limitation.
Regarding the order of the method steps in claim 9, Mendal teaches submerging and then drying [0080], but is silent as to drying and then submerging. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adkins (US 2011/0232582 A1 RAWHIDE EDIBLE CHEW WITH PIZZLE INNER MEMBER AND METHOD FOR MAKING THE SAME) teaches a rawhide pet chew product subject to flavor basting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791